Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-3, 5-8, 10-11, 16 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 6, 11, 16,
Kim ( US 20120281547) teaches a wireless power transmitter comprising:
a power converter (e.g., 114, Fig. 1) configured to transfer wireless power to a wireless power receiver (e.g., 120, Fig. 1) and
a communicator/controller (e.g., 115, Fig. 1) configured to communicate with the wireless power receiver (e.g., 120, Fig. 1) to control transmission of the wireless power (see Fig. 2, power transmission, and Fig. 3) 
and  transmit a data stream including a sequence of data packets to the wireless power receiver, a data stream including a plurality of auxiliary data transport (ADT) packet (e.g., 337, 341, 350, Fig. 3), and
wherein the data stream includes an auxiliary data control packet (e.g., 331, Fig. 3) at the beginning of the data stream ( e.g., 331 at the beginning of the data stream)
wherein the communicator/controller is further configured to:
transmit the auxiliary data control packet to the wireless power receiver ( see 331, Fig. 3),
receive a first response packet for the auxiliary data control packet from the wireless power receiver ( e.g., 333, Fig. 3),
transmit a first ADT data packet among the plurality of ADT packets to the wireless power receiver based on the first response packet( e.g., 341, Fig. 3), and

receive a second response packet ( e.g., 343, Fig. 3) for the first ADT data packet from the wireless power receiver,
wherein, based on the second response packet being a packet which represents an acknowledge (ACK) ( e.g., 343, Fig. 3), the wireless power transmitter transmits a second ADT data packet ( e.g., 350, Fig. 3) among the plurality of ADT packets to the wireless power receiver,
Kim1 (US 20100023831 A1)  teaches based on the second response packet being a packet which is different from the ACK, the wireless power transmitter transmits the first ADT data packet to the wireless power receiver, again (when the received data are in the NACK state, hybrid automatic repeat request (HARQ) ACK/NACK feedback information and the retransmission resource allocation information are separately transmitted according to a HARQ operation mode of a wireless terminal[0015]),
	However, the prior art of record fails to teach or suggest based on the second ADT data packet being transmitted, an ADT header is toggled from even-number to odd-number or from odd-number to even-number, and wherein the toggled ADT header is transmitted with the second ADT data packet in combination with other limitations of claim.
	Regarding to Claims 2-3, 5, 7-8, 10, they depend on claim 1 or 6.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hillan (US20100279606A1) teaches about electronic device 700 may be configured to, upon reception of an NFC packet header in accordance with standard NFC protocol, detect coding within the packet header that may identify an incoming signal as being associated with wireless power.
Shanbhag (US 20030063581 A1) teaches the wireless content switch 10 places a forwarding header on the data packet (action 550) which indicates that the packet is to be routed to the SGSN 130 and transmits the data packet via upstream port 50a to the internet 115 (signal 555)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836